Citation Nr: 0332982	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  01-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder from August 16, 
2000 to September 12, 2001.  

2.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder from 
September 12, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
has been treated for his PTSD by Dr. 
Everett Echols since approximately August 
2000.  Please note that there are two 
addresses for Dr. Echols in the claims 
folder:  (1) Sandhills Healthcare 
Consultants, Suite 3, 1219 Rockingham 
Road, Rockingham, North Carolina 28379, 
and (2) 705 Fayetteville Road, 
Rockingham, North Carolina 28379.  Please 
determine the correct address and then 
make arrangements to obtain all records 
pertaining to the veteran's PTSD 
treatment for the period from August 2000 
to the present.  If these records cannot 
be obtained and we do not have 
affirmative evidence that they do not 
exist, inform the veteran of the records 
that we were unable to obtain, including 
what efforts were made to obtain them.  
Also inform the veteran that we will 
proceed to decide his appeal without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  

2.  After completing the development 
sought above, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination by a psychiatrist.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
private psychological evaluation 
conducted by Dr. Everett Echols, dated in 
August 2000, with an addendum, dated in 
September 2001.  The examiner is also 
requested to review the VA psychiatric 
examination reports, dated in November 
2000 and May 2002.  The examiner should 
provide accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
specific criteria set forth in 38 C.F.R. 
§ 4.130 (2002) (General Rating Formula 
for Mental Disorders).  The examiner 
should also provide a full multi-axial 
evaluation, to include the assignment of 
a numerical score on the Global 
Assessment of Functioning (GAF) scale.  
It is imperative that the examiner 
include an explanation of the 
significance of the assigned numerical 
score, particularly in light of 
previously assigned scores which have 
varied significantly.  In that regard, 
the examiner should explain why there 
were such differences in the previously 
assigned GAF scores.  Furthermore, the 
examiner should provide an opinion as to 
the degree of industrial impairment due 
to the appellant's service-connected 
disorder.  Social impairment, as it 
affects industrial adaptability, should 
also be discussed.  For the examiner's 
convenience, the criteria are as follows:  

General Rating Formula For Mental 
Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  100%

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.  70%

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  50%

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  30%

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.  10%

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.  0%   

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



